           Case 1:20-cv-00361-CL    Document 31   Filed 01/25/21   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION



NELDA ADKINS, JANEL SHOWERS,                                 Case No. 1:20 cv 00361-CL
MARLA SEESE, et al.,                                                           ORDER


               Plaintiffs,

      v.

CITY OF PHOENIX POLICE DEPARTMENT,
JEFFREY PRICE,

               Defendants.




      Magistrate Judge Mark Clarke filed Findings and Recommendation (“F&R”)

(doc. 29) on January 8, 2021. The matter is now before me. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves me

of my obligation to perform a de novo review, I retain the obligation to “make an

informed, final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d

452, 454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia,

328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not

specify a standard of review in cases where no objections are filed. Ray v. Astrue,
        Case 1:20-cv-00361-CL       Document 31   Filed 01/25/21   Page 2 of 2




2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the

Rules Advisory Committee, I review the F&R for “clear error on the face of the

record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v.

United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United

States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear

legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of” a federal rule). Having reviewed the file of this case, I

find no clear error.

        THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Mark

Clarke’s F&R (doc. 29).

      Dated this 25th day of January, 2021.



                                                                  /s/Ann Aiken
                                                     ______________________________
                                                                  Ann Aiken
                                                         United States District Judge
